Citation Nr: 0006053	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for basal cell 
carcinoma, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1955 
to July 1958, excluding 203 days lost including multiple 
periods of absence without leave.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied increased ratings for basal cell 
carcinoma and a low back disorder, and denied entitlement to 
a TDIU.  The veteran appealed and requested a hearing at the 
RO.  By statement of March 1999, the veteran withdrew his 
request for a hearing.

By rating decision of February 1998, the RO denied service 
connection for a nervous disorder as secondary to the 
veteran's service-connected basal cell carcinoma.  In a March 
1999 statement, in conjunction with his withdrawal of a 
request for a personal hearing, the veteran indicated a 
desire for his appeal to go directly to the Board for 
consideration of service connection for a nervous disorder.  
The March 1999 statement could possibly be construed as a 
notice of disagreement (NOD) to the February 1998 rating 
decision.  However, appellate review of the claims folder 
reflects that the RO did not send the veteran notice of the 
February 1998 rating decision which denied secondary service 
connection for a nervous disorder, nor did they send the 
veteran a copy of his appellate rights with respect to the 
denial thereof.  As such, the veteran's claim for entitlement 
to secondary service connection for a nervous disorder 
remains open and this issue is referred back to the RO for 
appropriate action.  The RO should provide the veteran with 
proper notice of the rating decision and provide him with an 
opportunity to exercise his appellate rights should he so 
desire.

The issue of entitlement to a TDIU is deferred pending 
completion of the development requested below.



REMAND

Low Back Disorder

The Board notes that the veteran's disability, characterized 
as low back strain, is currently rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  This code 
contemplates impairment manifested by limitation of motion 
and/or pain on motion.  For this reason, medical evidence is 
required as to the degree of functional loss caused by the 
veteran's pain from this disability.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  This is 
especially so in light of the veteran's complaints of pain.

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).  
In DeLuca, supra, the United States Court of Appeals for 
Veterans Claims (Court) cited the case of Bierman v. Brown, 
6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disability.

On VA orthopedic examination in January 1997, the veteran 
described low back pain, aggravated by standing or physical 
exercise with no radiation to the legs.  He indicated that 
because of his low back pain, his balance is poor and he has 
numbness in the soles of both feet.  On examination, there 
was mild distal leg weakness with normal strength in the 
upper extremities.  There was distal sensory loss to 
vibration and touch below the ankles and in the soles of both 
feet.  Deep tendon reflexes were absent at the ankles, barely 
elicitable at the knees and 1+ in the upper extremities.  The 
veteran was able to tandem walk and walk on his tiptoes, but 
he had difficulty walking on his heels, presumably due to the 
mild anterior leg compartment weakness.  The diagnostic 
impression included chronic low back pain with no evidence of 
active radiculopathy, presumably due to degenerative spine 
disease.

The Board notes that the VA examination report was almost 
completely devoid of clinical findings related to the low 
back.  No range of motion testing was conducted for the 
veteran's back and no attempt was made to quantify the 
veteran's pain as required by DeLuca.  Considered in its 
entirety, the examination report was not responsive to the 
mandate in DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
what level of disability is caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  In order to obtain this kind 
of evidence, a remand is required.

Basal Cell Carcinoma

The veteran's basal cell carcinoma has been rated by analogy 
to disfiguring scars on the head, face or neck under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  
When scarring on the head, face or neck is slight, a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  When scarring is moderate and 
disfiguring, a 10 percent rating is warranted.  Id.  When 
scarring is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles, a 30 
percent rating is assigned.  Id.  When scarring of the head, 
face or neck is complete or productive of exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement, a 50 percent rating is 
assigned.  Id.

On VA examination in February 1997, the veteran reported a 
history of exposure to A-bomb detonations in service in 
August 1957.  Twenty years later, the veteran noted the 
presence of 2-3 lesions on his chest; a subsequent biopsy of 
those lesions revealed basal cell epitheliomata.  These were 
successfully treated with liquid nitrogen.  Since that time, 
the veteran reported having developed 150 additional lesions, 
all but two of which were located on his face and chest (the 
other two were located on his shoulder).  He had surgery for 
the removal of a squamous cell carcinoma on the right temple 
which required post-operative grafting.  Nine other lesions 
were surgically removed and the remainder were treated with 
liquid nitrogen.  The veteran indicated that a lesion lateral 
to the left eyebrow had recently been diagnosed as a squamous 
cell carcinoma.  On examination, the veteran was noted to 
have hyperkeratotic lesions lateral to the left eyebrow 
including two on the left cheek, two on the left neck, two on 
the posterior right neck, nine on the chest, four on the 
back, and one on the left upper arm.  There was a round, four 
centimeter graft on the right temple, and a hypopigmented , 
fibrous scar on the left lateral forehead.  There were 
numerous, round, deep pigmented macula scars evident on the 
chest, neck and back.  The diagnostic impression was post 
treatment of basal cell epithelioma with scarring on the 
face, neck, chest and back, basal cell epitheliomata on the 
face, neck, chest and back, and post-excision squamous cell 
carcinoma from the right temple with a resulting graft scar.

On the most recent VA examination in January 1998, the 
veteran was noted to have "many, approximately 20, red, 
scaling, hyperkeratotic spots on the chest.  Ulceration, 
exfoliation and crusting are absent."  The diagnostic 
impression was actinic keratosis and basal cell 
epitheliomata.

The Board notes that neither the February 1997 nor January 
1998 VA examinations were adequate for the purpose of 
evaluating the current severity of the veteran's service-
connected basal cell carcinoma.  There is a complete absence 
of clinical findings which would allow for the consideration 
of an assignment of a higher rating under the applicable 
diagnostic code.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected low 
back disorder since January 1997 or his 
service-connected basal cell carcinoma 
since January 1998, the date of the most 
recent VA examinations for those 
disorders.  Based on his response, the RO 
should obtain a copy of all treatment 
records referable to the either service-
connected disability from the identified 
source(s), and associate them with the 
claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1999), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional limitation legitimately 
experienced by the veteran as a result of 
his service-connected low back strain 
only.  Functional loss due to such 
difficulties should be described in terms 
of additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca, supra.  If such analysis is not 
possible, the reasons for this 
impossibility should be set forth.  If 
the veteran is examined at a time of 
maximum disability, this should be noted.  
All findings, opinions and bases therefor 
should be set forth in detail.

3.  The veteran should also be afforded a 
complete VA dermatological examination to 
assess the current severity of his basal 
cell carcinoma. The RO should also 
schedule the veteran for a comprehensive 
VA examination with a dermatologist.  The 
purpose of the examination is to 
ascertain the current extent and severity 
of the veteran's skin disorder.  The 
claims file should be made available to 
the examiner prior to the examination.  
The examiner should indicate in his/her 
written report that a review of the 
claims file was accomplished.  All 
findings should be reported in detail.  
Following a complete examination of the 
veteran's skin, the examiner should (a) 
identify the location of all demonstrated 
lesions; (b) indicate whether there is 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or whether the veteran's 
skin disorder produces exceptional 
repugnance.  With respect to the residual 
scarring of the veteran's head, face and 
neck, the VA examiner should indicate 
whether such scarring is severe, 
especially if producing a marked and 
unsightly deformity of the eyelids, lips, 
or auricles, or whether such scarring is 
complete or productive of exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.  It is requested that the 
examiner include several unretouched 
color photographs of the veteran's skin 
disorder to illustrate its current 
severity.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and all of the issues on 
appeal should be re-adjudicated, including consideration of 
entitlement to a TDIU.  If any determination remains adverse 
to the veteran, he and his representative should be provided 
with a SSOC that contains a summary of the relevant evidence 
and a citation and discussion of the applicable laws and 
regulations, and given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


